458 F.2d 394
Andrew G. FREDERICK, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 71-2351.
United States Court of Appeals,Ninth Circuit.
April 10, 1972.

Andrew G. Frederick, in pro per.
James L. Browning, Jr., U. S. Atty., San Francisco, Cal., for defendant-appellee.
Before HAMLEY, MERRILL and TRASK, Circuit Judges.
PER CURIAM:


1
Andrew G. Frederick, a federal prisoner incarcerated in a California state penal institution, appeals from an order denying his motion for correction of sentence under 28 U.S.C. Sec. 2255.  Appellant claims that he has been denied a timely parole hearing.  The District Court, having been advised by the Federal Parole Board that appellant's parole application would be considered, denied appellant's motion.  The court added, however, that it would not finally dispose of the matter until notified of the Board's decision.  The order appealed from is thus not final and is not an appealable order under 28 U.S.C. Sec. 1291.


2
The appeal is accordingly dismissed for lack of jurisdiction.  The District Court should notify appellant when it finally disposes of his case.


3
Dismissed.